Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 1 of 39 PageID #: 18525



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ----------------------------------X
   COURTNEY DUPREE,

                       Petitioner,                   MEMORANDUM AND ORDER

           -against-                                 17-CV-2356(KAM)
                                                     10-CR-0627(KAM)

   UNITED STATES OF AMERICA,

                    Respondent.
   ----------------------------------X

   KIYO A. MATSUMOTO, United States District Judge:

               In 2013, this court sentenced Courtney Dupree (“Mr.

   Dupree” or “Petitioner”) to 84 months of imprisonment and

   ordered him to pay $15,324,293.92 in restitution after a jury

   convicted him of bank fraud, conspiracy to commit bank fraud,

   and two counts of making a false statement, all stemming from

   his part overseeing an intricate $18 million scheme to defraud

   Amalgamated Bank, among others.        (See Case No. 10-cr-627, 1 ECF

   No. 733, Judgment.)      Presently before the court are a petition

   and supplemental petition filed by Mr. Dupree, seeking to vacate

   his conviction pursuant to 28 U.S.C. § 2255 (“Section 2255”).

   (ECF No. 837, Motion to Vacate (“Pet.”); ECF No. 838,




   1 Mr. Dupree’s criminal case was assigned docket number 10-cr-627, and his
   petition for habeas relief pursuant to 28 U.S.C. § 2255 was assigned docket
   number 17-cv-2356. All of the documents relevant to his habeas petition,
   however, were uploaded to the 10-cr-627 criminal case docket. Accordingly,
   this Memorandum and Order adjudicates case number 17-cv-2356, but all
   citations to docket filings are citations to the 10-cr-627 docket.


                                         1
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 2 of 39 PageID #: 18526



   Supplemental Filing (“Supp. Pet.”).)         For the reasons herein,

   the petitions are respectfully DENIED.

                                   Background

               Following a jury trial before this court in late 2011,

   Petitioner was convicted of conspiracy to commit bank fraud,

   bank fraud, and two counts of making a false statement, all in

   connection with a complex $18 million scheme to defraud a bank

   by obtaining or attempting to obtain loans on the basis of false

   financial statements, and other material misrepresentations,

   between January 2007 and July 2010.        The scheme was described in

   detail in previous orders by the court, including the court’s

   October 26, 2012 Memorandum and Order denying Mr. Dupree’s

   motions for acquittal or a new trial.         See United States v.

   Dupree, 2012 WL 5333946, at *1-19 (E.D.N.Y. Oct. 26, 2012),

   aff’d, 620 F. App’x 49 (2d Cir. 2015); (ECF No. 596, “Oct. 26,

   2012 Order”).    The relevant background is described only briefly

   here, to the extent relevant to Mr. Dupree’s petitions for

   habeas relief.

         I. Factual Background

               At all relevant times between January 2007 and July

   2010, Mr. Dupree was the owner and chief executive officer of

   GDC Acquisitions, LLC (“GDC”) and its three subsidiaries

   (together with GDC, the “Company”).        (See Oct. 26, 2012 Order at

   6 (citing trail testimony).)       GDC was a holding company with


                                        2
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 3 of 39 PageID #: 18527



   three wholly-owned primary operating subsidiaries, all of which

   were acquired by GDC prior to 2007: (i) JDC Lighting, LLC (“JDC

   Lighting”), which sold commercial lighting fixtures for

   commercial property; (ii) Unalite Electric and Lighting, LLC

   (“Unalite”), a lighting maintenance company for corporations and

   other large enterprises; and (iii) Hudson Bay Environments

   Group, LLC (“Hudson Bay”), which sold commercial office

   furniture to schools, hospitals, and government entities.              (Id.)

               A.   The Loan Agreement

               In the spring of 2008, a loan officer from Amalgamated

   Bank met with Mr. Dupree, along with Rodney Watts (“Mr. Watts”),

   GDC’s chief investment officer, and Frank Patello (“Mr.

   Patello”), GDC’s chief financial officer.         (Id. at 7.)     In

   connection with this meeting, Mr. Dupree and his employees

   provided Amalgamated Bank with information concerning the

   financial condition of the Company, including audited financial

   statements, accounts receivable reports, aging reports, backlog

   reports, and acquisition documents for companies acquired, such

   as Hudson Bay.     (Id.)   In connection with a loan application,

   the Company provided Amalgamated Bank the draft consolidated

   financial statements of the Company for the period ending

   December 31, 2007, which were prepared by an independent auditor

   based on information provided by the Company.          (Id. at 7-8.)     At

   trial, Mr. Patello testified that the 2007 financial statements


                                        3
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 4 of 39 PageID #: 18528



   falsely reported the Company’s net income to be approximately

   $1.547 million, when in reality it was only half that amount.

   (Id. at 8.)    A GDC employee also testified at trial that she

   submitted reports to Amalgamated Bank that included accounts

   receivable for products that had not yet been delivered to

   customers.    (Id. at 8-9.)

               In August 2008, Mr. Dupree signed a loan agreement

   with Amalgamated Bank (the “Loan Agreement”) on behalf of JDC

   Lighting, Unalite, and Hudson Bay (the “Borrower Subsidiaries”),

   and on behalf of GDC as guarantor, pursuant to which the Bank

   extended two loans to the Borrower Subsidiaries: (i) a $2.5

   million three-year term loan, which was to be repaid via monthly

   payments of $41,666.67 plus interest with an approximate $1

   million balloon payment at the end of the three-year term (the

   “Term Loan”); and (ii) an $18.5 million revolving loan or line

   of credit, pursuant to which the Borrower Subsidiaries could

   borrow up to $18.5 million (the “Revolving Loan”).           (Id. at 10.)

   In connection with these loans, the Borrower Subsidiaries’

   accounts receivable and inventory served as collateral.            (Id.)

   The Loan Agreement also restricted the use of loan proceeds (i)

   to repay outstanding indebtedness to both Steelcase, Inc., a

   creditor of the Company, and PNC Bank, the Company’s former

   lender; (ii) as working capital to assist in financing the

   expansion of the principal businesses, capital expenditures, and


                                        4
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 5 of 39 PageID #: 18529



   general corporate purposes; or (iii) as payment of fees and

   expenses in connection with the loans.         (Id.)

               The Loan Agreement contained various other terms and

   requirements (see id. at 11-14), including a negative covenant

   stating that the Borrower Subsidiaries “shall not, directly or

   indirectly . . . [c]onsolidate with, be acquired by, or merge

   into or with any Person . . . except in the ordinary course of

   business” (id. at 13 (citing Loan Agreement § 6.03)).           Further,

   the Loan Agreement prohibited the Borrower Subsidiaries from

   making “any loan or advance to, or enter[ing] into any

   arrangement for the purpose of providing funds or credit to, or

   mak[ing] any other investment, by capital contribution or

   otherwise, in or with any Person,” except for a money market or

   investment account at Amalgamated Bank, or “extensions of credit

   in the nature of accounts receivable or notes receivable.”            (Id.

   (citing Loan Agreement § 6.04).)         The loan officer from

   Amalgamated Bank, who negotiated the terms of the Loan Agreement

   with the Company, testified at trial that he understood that

   these provisions prevented the Borrower Subsidiaries from buying

   or investing in any other companies without permission from the

   Bank.   (Id. at 13-14.)

               B.   The Image Lighting Acquisition

               In June 2008, Mr. Dupree contacted Thomas Foley (“Mr.

   Foley”), GDC’s outside counsel, and requested that he draft an


                                        5
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 6 of 39 PageID #: 18530



   asset purchase agreement for a transaction to purchase Image

   Lighting, Inc. (“Image Inc.”), a lighting company based in New

   Jersey.   (Id. at 15.)     Mr. Dupree instructed Mr. Foley that

   “[t]he only nuance is that we will acquire the company in two

   pieces”: a newly formed company called “TDC” will acquire the

   intangible assets of Image Inc., such as customer lists and

   goodwill, and then the employees of Image Inc. will be hired by

   GDC under a separate, newly-formed company called Image Lighting

   Services, LLC (“Image Lighting”).        (Id.)   Mr. Foley formed three

   new companies in New Jersey in November 2008 in connection with

   the contemplated transaction.       (Id. at 16.)     Those companies

   were: TDC Acquisitions LLC (“TDC”), which was wholly-owned by

   GDC; Image Lighting, which was wholly-owned by TDC; and

   Interconnect Lighting LLC (“Interconnect”), which was wholly-

   owned by Mr. Dupree’s fiancée, Stephanie Horton.           (Id.)

               In December 2008, approximately three months after the

   funds from the loans were dispersed, Mr. Foley’s law firm sent a

   check to Image Inc. for the acquisition in the amount of

   $790,000.    (Id.)   The transaction was not disclosed on any of

   the Company’s financial statements, and Amalgamated Bank was

   never informed of it.      (Id. at 17.)    Mr. Patello testified at

   trial that Mr. Dupree told him that the transaction was not

   permitted under the terms of the Loan Agreement, and so the

   Company kept the transaction “secret.”         (Id.)   The Company


                                        6
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 7 of 39 PageID #: 18531



   organized a convoluted series of transfers between bank accounts

   to shield the transaction from outside auditors, altered the

   legal bills received from Mr. Foley to remove references to the

   transaction, and listed Image Lighting as a customer of JDC

   Lighting on its books.      (See id. at 17-19.)

               An employee of the Company went so far as to pose as a

   fictional Image Lighting employee in a telephone call with one

   of JDC Lighting’s creditors, C3 Capital, LLC (“C3 Capital”).

   (Id. at 20.)     The employee of C3 Capital who spoke to the

   employee of the Company testified at trial that he was told that

   Image Lighting had been a customer of JDC Lighting for two

   years, that JDC Lighting’s management was “great” and responsive

   to Image Lighting’s needs, and that Image Lighting’s “pipeline

   in New York and New Jersey is still full.”         (Id. at 21.)

               Although the Company did not purchase any of Image

   Inc.’s accounts receivables, only its intangible assets, Mr.

   Dupree directed the Company to falsely record approximately $2

   million of Image Inc. accounts receivables on the books of JDC

   Lighting.    (Id. at 22.)

               C.    Subsequent Fraudulent Reporting to Amalgamated
                     Bank

               Th evidence at trial showed that throughout the rest

   of 2008 and 2009, and into 2010, the Company continued to

   falsely represent its financial information to Amalgamated Bank.



                                        7
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 8 of 39 PageID #: 18532



   In particular, Mr. Dupree was actively involved in the

   submission of false financial information to Amalgamated Bank

   under the terms of the Loan Agreement.         (Id. at 24.)

               For example, according to Mr. Patello’s testimony at

   trial, the Company’s accounts receivable figure provided to

   Amalgamated Bank in November 2009 was inflated by approximately

   $11 million.    (Id. at 25.)     The evidence at trial established

   that the inflated figures provided to the Bank were accomplished

   through three methods: (i) fictitious sales, involving the

   creation of fake invoices; (ii) prebilling, where the Company

   would record sales before the customer received and paid for the

   product or service, and in some cases the product or service was

   ultimately not purchased; and (iii) “re-aging,” where the

   Company would issue credits for old sales invoices so that they

   appeared to have been incurred more recently.          (See id. at 24-

   37.)

          II. The Indictment

               Mr. Dupree was indicted in August 2010 (ECF No. 22,

   Indictment) with superseding indictments filed in March 2011

   (ECF No. 155, Superseding Indictment) and August 2011 (ECF No.

   295, Second Superseding Indictment).        The Second Superseding

   Indictment (hereinafter, the “Indictment”) charged five counts

   against Mr. Dupree.      Count One charged Mr. Dupree with

   conspiracy to commit bank, mail, and wire fraud in violation of


                                        8
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 9 of 39 PageID #: 18533



   18 U.S.C. §§ 1349, 3551 et seq.        (Id. ¶¶ 18-19.)      Count Two

   charged Mr. Dupree with bank fraud in violation of 18 U.S.C. §§

   2, 1344, 3551 et seq.      (Id. ¶¶ 20-21.)      Counts Three and Four

   charged Mr. Dupree with making a false statement on or about

   January 6, 2010 and May 24, 2010, respectively, by “willfully

   overvalu[ing] property and security, for the purpose of

   influencing the action of Amalgamated Bank upon one or more

   loans,” in violation of 18 U.S.C. §§ 2, 1014, 3551 et seq.              (Id.

   ¶¶ 22-25.)    Lastly, Count Five charged Mr. Dupree with an

   additional count of bank fraud in violation of 18 U.S.C. §§ 2,

   1344, 3551 et seq.      (Id. ¶¶ 26-27.)

               Mr. Foley, who was GDC’s outside counsel and

   subsequently its general counsel and chief operating officer,

   was also charged in Counts One, Two, and Four of the Indictment.

   Mr. Watts, the chief financial officer and chief investment

   officer, was charged in Counts One through Four of the

   Indictment.    Mr. Foley went to trial with Mr. Dupree and was

   acquitted of all charges, while Mr. Watts was tried separately. 2

         III. The Trial and Conviction

               Mr. Dupree’s trial began with jury selection on

   December 5, 2011.     The trial lasted approximately one month, and

   featured testimony from more than 25 witnesses and the



   2 Mr. Watts was eventually convicted on all Counts, and sentenced to 37 months
   in prison.


                                         9
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 10 of 39 PageID #: 18534



   introduction of hundreds of exhibits.         Mr. Dupree was only tried

   on Counts One through Four of the Indictment.          The Government

   presented its evidence over the course of two weeks, and rested

   its case on December 20, 2011.        A significant portion of the

   Government’s case at trial was the introduction of testimony

   from three former GDC employees who cooperated with the

   Government and entered guilty pleas for participating in the

   conspiracy with Mr. Dupree.

               Mr. Dupree was represented at trial by lawyers from

   the law firm Andrews Kurth LLP, including Roscoe C. Howard, Jr.,

   Esq. (“Mr. Howard”), Meena T. Sinfelt, Esq. (“Ms. Sinfelt”), and

   Leasa M.W. Anderson, Esq. (“Ms. Anderson”).          Mr. Dupree

   presented his defense during the week after the Government

   rested its case, calling character witnesses, and Mr. Dupree

   also testified.     Mr. Dupree, along with his co-defendant Mr.

   Foley, rested their cases on December 27, 2011, after which both

   the Government and the defendants delivered closing arguments.

               The jury began its deliberations on December 29 and

   returned its verdict on December 30, 2011. (See ECF No. 506,

   Jury Verdict.)     The jury found Mr. Dupree guilty of Counts One

   through Four, and acquitted Mr. Foley of all charges.            (See id.)

   In relation to Count One, the jury found that Mr. Dupree

   conspired to commit bank fraud, but did not find that he

   conspired to commit mail or wire fraud.         (Id. at 1.)     On January


                                        10
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 11 of 39 PageID #: 18535



   3, 2012, following the guilty verdict, the jury found Mr. Dupree

   liable for a forfeiture money judgment of $18,157,000.            (ECF No.

   511, Special Verdict Sheet for Forfeiture.)          The judgment

   represented proceeds traceable to the offenses for which Mr.

   Dupree was convicted, including eight bank accounts and a tax

   refund.    (Id.)

               Mr. Dupree filed motions for acquittal or a new trial

   in January 2012 (ECF No. 525), which the court denied in a

   lengthy Memorandum and Order on October 26, 2012 (ECF No. 596,

   Oct. 26, 2012 Order).

         IV. The Sentence

               Following the denial of his motions for acquittal or a

   new trial, this court sentenced Mr. Dupree on May 29, 2013.             Mr.

   Dupree was sentenced to 84 months of imprisonment for Counts One

   through Four, to run concurrently, with credit for time served

   running from March 16, 2011.        (ECF No. 733, Judgment.)      In

   addition, Mr. Dupree was sentenced to five years of supervised

   release, and ordered to pay $15,324,293.92 in restitution, and a

   $400 special assessment.       (Id.)    Mr. Dupree served his term of

   imprisonment and is currently serving his supervised release,

   while working with the Probation Department to pay the

   outstanding restitution he still owes.




                                          11
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 12 of 39 PageID #: 18536



         V. The Appeal

               On September 19, 2013, Marshall A. Mintz, Esq. (”Mr.

   Mintz”) was appointed as Mr. Dupree’s appellate counsel.            (ECF

   No. 842-5 (“Mintz Decl.”) at ¶ 4.)         One year later, on September

   26, 2014, before Mr. Dupree’s appellate brief had been filed in

   the Second Circuit, Mr. Dupree filed a request to proceed pro se

   during his appeal, stating that he had “lost faith in Mr.

   Mintz’s ability and intent regarding [the] case.”           (CA2 Case No.

   13-2314, ECF No. 118, Motion to Proceed Pro Se.)           The Second

   Circuit granted Mr. Dupree’s request to proceed pro se.            (Id.,

   ECF No. 119, Notice.)      On October 29, 2014, after Mr. Dupree

   failed to file a scheduling notification as required by Second

   Circuit Local Rule 31.2(a)(1)(A), the Second Circuit ordered

   that his appellate brief was due December 8, 2014.           (Id., ECF

   No. 122, Scheduling Order.)

               Mr. Dupree filed his pro se appellate brief on

   December 5, 2014, raising various arguments.          (Id., ECF No.

   125.)    Mr. Dupree’s appeal was consolidated with Mr. Watts’s

   appeal; Mr. Watts had been convicted in a separate trial, and

   was represented by attorneys from the law firm Thompson & Knight

   LLP on appeal.     (See id., ECF No. 96, Brief and Special Appendix

   of Appellant Rodney Watts.)

               On July 28, 2015, the Second Circuit upheld Mr.

   Dupree’s and Mr. Watts’s respective convictions.           United States


                                        12
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 13 of 39 PageID #: 18537



   v. Dupree, 620 F. App’x 49 (2d Cir. 2015) (summary order).             The

   court upheld Mr. Dupree’s conviction “for substantially the same

   reasons stated in [this] court’s October 26, 2012 order denying”

   his motions for acquittal or a new trial.          Id. at 51.    The court

   held that while “[m]any of [Mr.] Dupree’s sufficiency [of the

   evidence] challenges rely on the premise that his companies did

   not violate the [L]oan [A]greement’s negative covenant on

   acquisitions,” his “convictions can be affirmed regardless of

   the alleged acquisition, based on the other evidence of [Mr.]

   Dupree’s involvement in the scheme to defraud.”           Id.

               Mr. Dupree filed a petition for a writ of certiorari,

   which was denied by the United States Supreme Court on June 20,

   2016.    Dupree v. United States, 136 S. Ct. 2497 (2016).

         VI. The Instant Petitions

               On April 18, 2017 Mr. Dupree timely filed a petition

   pursuant to Section 2255 to vacate his conviction, averring

   primarily that his trial lawyers rendered ineffective assistance

   of counsel.     (See ECF No. 837, Pet.)      Petitioner also timely

   filed a supplemental petition on June 19, 2017, focused on the

   alleged ineffective assistance of his appellate counsel. (See

   ECF No. 838, Supp. Pet.)       On November 6, 2018 the Government

   opposed Mr. Dupree’s petitions.        (See ECF No. 843.)       Mr. Dupree

   filed a reply on April 1, 2019.        (ECF No. 851.)




                                        13
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 14 of 39 PageID #: 18538



                                 Legal Standard

               “A prisoner in custody under sentence of a [federal

   court] claiming the right to be released upon the ground that

   the sentence was imposed in violation of the Constitution or

   laws of the United States, or that the court was without

   jurisdiction to impose such sentence, . . . or is otherwise

   subject to collateral attack, may move the court which imposed

   the sentence to vacate, set aside or correct the sentence.”             28

   U.S.C. § 2255(a).      “[A] petitioner under supervised release may

   be considered ‘in custody.’”        Scanio v. United States, 37 F.3d

   858, 860 (2d Cir. 1994).

               The Court “shall vacate and set the judgment aside” if

   the Court finds that “there has been such a denial or

   infringement of the constitutional rights of the prisoner as to

   render the judgment vulnerable to collateral attack.”            28 U.S.C.

   § 2255(b).    To respect the finality of criminal convictions, “a

   collateral attack on a final judgment in a federal criminal case

   is generally available under [Section] 2255 only for a

   constitutional error, a lack of jurisdiction in the sentencing

   court, or an error of law or fact that constitutes a

   ‘fundamental defect which inherently results in a complete

   miscarriage of justice.’”       United States v. Bokun, 73 F.3d 8, 12

   (2d Cir. 1995) (quoting Hill v. United States, 368 U.S. 424, 428

   (1962)).


                                        14
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 15 of 39 PageID #: 18539



                                    Discussion

               Mr. Dupree contends that his trial counsel (Mr.

   Howard, Ms. Sinfelt, and Ms. Anderson) rendered ineffective

   assistance by failing to adequately contest “falsehoods” in the

   Indictment, and that this oversight “permanently prejudiced” his

   defense.    (Pet. at 6-7, 14-20.)      Mr. Dupree further argues that

   trial counsel failed to object to this court’s pre-trial order

   excluding certain expert testimony, and that as a result, he was

   “forced” to personally testify in violation of his Fifth

   Amendment rights.      (Pet. at 23-28.)     Lastly, Mr. Dupree alleges

   ineffective assistance by his appointed appellate counsel, Mr.

   Mintz, arguing that Mr. Mintz was “overwhelmed by the scope and

   complexity of the case,” which forced Mr. Dupree to file a

   speedy and low-quality pro se appellate brief.           (Pet. at 4; see

   generally Supp. Pet.)

         I. Evidentiary Hearing

               “In ruling on a motion under [Section] 2255, the

   district court is required to hold a hearing ‘[u]nless the

   motion and the files and records of the case conclusively show

   that the prisoner is entitled to no relief.’”          Gonzalez v.

   United States, 722 F.3d 118, 130 (2d Cir. 2013) (quoting 28

   U.S.C. § 2255).     “[T]he filing of a motion pursuant to [Section]

   2255 does not automatically entitle the movant to a hearing.”

   Id.   No hearing is necessary “where the allegations are ‘vague,


                                        15
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 16 of 39 PageID #: 18540



   conclusory, or palpably incredible.’”         Id. (quoting Machibroda

   v. United States, 368 U.S. 487, 495 (1962)).          A hearing is

   necessary only where the petition “set[s] forth specific facts

   supported by competent evidence, raising detailed and

   controverted issues of fact that, if proved at a hearing, would

   entitle [the petitioner] to relief.”         Id.

               Even if a hearing is warranted, it is “within the

   district court’s discretion to determine the scope and nature of

   a hearing.”     Raysor v. United States, 647 F.3d 491, 494 (2d Cir.

   2011) (citing Chang v. United States, 250 F.3d 79, 85–86 (2d

   Cir. 2001)).     A full testimonial hearing is not necessary in all

   cases.    Puglisi v. United States, 586 F.3d 209, 214–15 (2d Cir.

   2009).    A court does not need to hold a full testimonial hearing

   where “the testimony of [the petitioner] and his trial counsel

   would add little or nothing to the written submissions.”            Chang,

   250 F.3d at 86; see also Dolney v. United States, 2011 WL 73076,

   at *5 (E.D.N.Y. Jan. 10, 2011) (attorney affidavit contradicting

   petitioner’s Section 2255 claim was sufficient to find that a

   testimonial hearing is unnecessary); Florez v. United States,

   2007 WL 162764, at *4 (E.D.N.Y. Jan. 18, 2007) (“A review of the

   papers submitted by the parties, including a detailed affidavit

   from [defendant’s counsel], are sufficient to decide this issue;

   a full testimonial hearing is unnecessary”).




                                        16
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 17 of 39 PageID #: 18541



               Courts frequently “consider the ‘trial record,

   letters, documents, exhibits, affidavits and written

   interrogatories’ and may adopt a ‘middle road’ approach,

   declining to hold a hearing and ‘deciding disputed facts on the

   basis of written submissions.’”        Rosario v. United States, 2019

   WL 5260784, at *3 (S.D.N.Y. Oct. 17, 2019) (quoting Pham v.

   United States, 317 F.3d 178, 184 (2d Cir. 2003)); see also Wang

   v. United States, 458 F.App’x. 44, 45 (2d Cir. 2012) (summary

   order) (“[T]he District Court did conduct an evidentiary

   hearing, albeit one limited to the sworn, written submissions of

   [petitioner], his former counsel, and the interpreters.”).

               Here, the court directed Mr. Dupree’s trial counsel

   and appellate counsel to respond to Mr. Dupree’s allegations of

   ineffective assistance of counsel.         Mr. Howard, who was Mr.

   Dupree’s lead defense counsel at trial, filed a detailed five-

   page affidavit.     (ECF No. 842-1 (“Howard Decl.”).)        The

   remainder of Mr. Dupree’s trial team, Ms. Sinfelt and Ms.

   Anderson, each filed detailed four-page affidavits,

   respectively.     (ECF Nos. 842-2, 842-3.)      Daniel S. Seikaly,

   Esq., who was part of the team representing Mr. Dupree during

   the pre-trial period, filed a two-page affidavit.           (ECF No. 842-

   4.)   And Mr. Mintz, who was Mr. Dupree’s appointed appellate

   counsel, filed a detailed eight-page affidavit.           (ECF No. 842-5,

   Mintz Decl.)


                                        17
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 18 of 39 PageID #: 18542



               The court finds this “middle road” approach is

   sufficient to decide Mr. Dupree’s petitions, and a full-blown

   evidentiary hearing would add “little to nothing” to the court’s

   analysis.    Though the matters raised in the petitions could

   warrant testimony from Mr. Dupree and his former counsel, based

   on Mr. Dupree’s submissions and the declarations submitted by

   all of the attorneys, there is no need to hear their testimony

   live because any such testimony would be redundant of the record

   before the court.      Accordingly, the court will decide Mr.

   Dupree’s petitions on the submitted record.

         II. Standard for Ineffective Assistance of Counsel

               Under the Sixth Amendment, criminal defendants have

   not just a right to counsel, but a right to “effective

   assistance of counsel.”       McMann v. Richardson, 397 U.S. 759, 771

   n.14 (1970).     To prevail on a claim of ineffective assistance of

   counsel, a petitioner must meet the standard set forth in

   Strickland v. Washington, 466 U.S. 668 (1984).           “Strickland’s

   standard, although by no means insurmountable, is highly

   demanding.”     Kimmelman v. Morrison, 477 U.S. 365, 382 (1986).

   Under Strickland, a petitioner must show (i) that defense

   counsel’s representation fell below an objective standard of

   reasonableness (the “performance prong”); and (ii) “that there

   is a reasonable probability that, but for counsel’s

   unprofessional errors, the result of the proceeding would have


                                        18
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 19 of 39 PageID #: 18543



   been different” (the “prejudice prong”).          Pham, 317 F.3d at 182

   (citing Strickland, 466 U.S. at 688, 694).          The petitioner bears

   the “burden of establishing both” that his counsel was deficient

   and that he was prejudiced.       United States v. Birkin, 366 F.3d

   95, 100 (2d Cir.2004) (citing Strickland, 466 U.S. at 687).             The

   court need not address both prongs if the petitioner makes an

   insufficient showing on either of them.         See Parker v. Ercole,

   666 F.3d 830, 834 (2d Cir. 2012).

               “The performance component of the Strickland test asks

   whether a ‘counsel's representation fell below an objective

   standard of reasonableness.’”        Kovacs v. United States, 744 F.3d

   44, 50 (2d Cir. 2014) (quoting Strickland, 466 U.S. at 688).             A

   court must “indulge a strong presumption that counsel’s conduct

   falls within the wide range of reasonable professional

   assistance.”     Strickland, 466 U.S. at 689.       A court examines the

   reasonableness of counsel’s actions, keeping in mind that

   “[c]onstitutionally effective counsel embraces a ‘wide range of

   professionally competent assistance,’ and ‘counsel is strongly

   presumed to have rendered adequate assistance and made all

   significant decisions in the exercise of reasonable professional

   judgment.’”     Greiner v. Wells, 417 F.3d 305, 319 (2d Cir. 2005)

   (quoting Strickland, 466 U.S. at 690).

               The prejudice component of the Strickland test asks

   whether “there is a reasonable probability that, but for


                                        19
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 20 of 39 PageID #: 18544



   counsel’s unprofessional errors, the result of the proceeding

   would have been different.”       Gueits v. Kitzpatrick, 612 F.3d

   118, 122 (2d Cir. 2010) (quoting Strickland, 466 U.S. at 694).

   “A reasonable probability is a probability sufficient to

   undermine confidence in the outcome.”         Strickland, 466 U.S. at

   694.    Merely showing that counsel’s errors had “some conceivable

   effect” on the outcome is not enough to satisfy the prejudice

   prong, but “a defendant need not show that counsel’s deficient

   conduct more likely than not altered the outcome in the case.”

   Id. at 693.

          III. Effectiveness of Mr. Dupree’s Trial Counsel

               Mr. Dupree argues that the Indictment was “fatally

   defective due to multiple falsehoods,” and that his counsel was

   ineffective in addressing them.        (Pet. at 4-23.)      Specifically,

   Mr. Dupree asserts that the Indictment charged that he and GDC

   violated the Loan Agreement by purchasing Image Inc., but the

   evidence at trial demonstrated that JDC Lighting (rather than

   GDC) purchased Image Inc., and in any event, GDC was not a

   borrower under the Loan Agreement and thus was not restricted

   from purchasing Image Inc.       (See id.)    According to Mr. Dupree,

   in light of this “falsehood” in the Indictment, his trial

   counsel should have brought a motion in limine to dismiss the

   Indictment, requested a specific jury instruction, and objected

   to the exclusion of certain expert testimony at trial.            (Id.)


                                        20
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 21 of 39 PageID #: 18545



   In addition, Mr. Dupree also argues that his trial counsel

   rendered ineffective assistance by failing to request a Franks

   hearing to challenge FBI affidavits that supported a search

   warrant and the arrest warrant in Mr. Dupree’s case.            (Id. at

   18-19.)

               A.    Failure to Challenge Supposed Variance in the
                     Indictment Before Trial

               The court first notes that Mr. Dupree made

   substantively the same argument regarding the Indictment at

   various points throughout his criminal proceeding, including

   before trial, and in his motions for acquittal or a new trial,

   and this court rejected any potential variance in the Indictment

   as immaterial.     The Indictment alleged that the scheme to

   defraud involved, inter alia, “defraud[ing] Amalgamated by

   having GDC purchase Image Lighting Inc. covertly, contrary to

   the terms of the [Loan] Agreement, and by concealing the

   purchase from Amalgamated Bank.”          (Second Superseding Indictment

   ¶ 15.)    Mr. Dupree contends that the reference in this paragraph

   to GDC as the purchaser of Image Inc. represents a variance

   between the Indictment and the Government’s evidence at trial.

   The Second Circuit has consistently held that such a variance is

   “immaterial . . . ‘where the allegation and proof substantially

   correspond, where the variance is not of a character that could

   have misled the defendant at the trial, and where the variance



                                        21
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 22 of 39 PageID #: 18546



   is not such as to deprive the accused of his right to be

   protected against another prosecution for the same offense.’”

   United States v. LaSpina, 299 F.3d 165, 183 (2d Cir. 2002)

   (quoting United States v. Mucciante, 21 F.3d 1228, 1236 (2d

   Cir.1994)).

               The reference in the Indictment to GDC’s purchase of

   Image Inc., in violation of the Loan Agreement, did not mislead

   Mr. Dupree to the extent that he was not able to present a

   defense.    As an initial matter, the entity that Mr. Dupree

   claims was the purchaser, JDC Lighting, was a wholly-owned

   subsidiary of GDC, which was owned by Mr. Dupree.           (See Oct. 26,

   2012 Order at 6.)      More importantly, Mr. Dupree was

   unquestionably on notice that he was charged with overseeing a

   scheme to defraud Amalgamated Bank, which is the primary thrust

   of the paragraph in the Indictment of which Mr. Dupree complains

   (as well as the thrust of the remaining paragraphs in the

   Indictment).     Notably, Mr. Dupree also devoted several pages of

   his appellate brief to this argument regarding the Indictment

   (CA2 Case No. 13-2314, ECF No. 125, Brief, at 4-6), but the

   Second Circuit held that “[w]hen the [G]overnment charges a

   scheme to defraud comprising several misrepresentations, it need

   not prove each misrepresentation,” Dupree, 620 F. App’x at 51.

               Based on the declaration of Mr. Dupree’s lead trial

   lawyer, Mr. Howard, his trial counsel believed at the time that


                                        22
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 23 of 39 PageID #: 18547



   the Loan Agreement was “at the heart of the [G]overnment’s

   theory.”    (Howard Decl. ¶ 7.)      However, trial counsel also

   understood that the Government “would most likely be given wide

   latitude to present [a theory of fraud] as long as it was within

   the bounds of their prosecutorial discretion and the Federal

   Rules of Evidence” (id.), and thus there was no point in

   bringing extensive pre-trial challenges of the kind that Mr.

   Dupree now argues should have been brought.          This was a

   reasonable determination for Mr. Dupree’s trial counsel to make.

   An “indictment is not meant to serve an evidentiary function”;

   rather, “[i]ts primary purpose is to ‘acquaint the defendant

   with the specific crime with which he is charged.’”            United

   States v. Juwa, 508 F.3d 694, 701 (2d Cir. 2007) (quoting United

   States v. Berlin, 472 F.2d 1002, 1007 (2d Cir.1973)).

               The court also notes that Mr. Dupree’s trial counsel

   did raise the issue regarding whether the acquisition of Image

   Inc. violated the Loan Agreement.         Indeed, counsel attempted to

   introduce expert testimony to interpret the terms of the Loan

   Agreement.    (Howard Decl. ¶ 10.)        This court, however, excluded

   that testimony because expert “testimony includ[ing] legal

   conclusions regarding what the [L]oan [A]greement permit[ted] or

   prohibit[ed] . . . [would] not assist the jury because the jury

   [could] convict or acquit [regardless of] whether or not the




                                        23
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 24 of 39 PageID #: 18548



   [L]oan [A]greement was violated.”          (ECF No. 528, Transcript of

   December 1, 2011 Hearing, at 15.)

               Accordingly, given that there was little or no basis

   to challenge the Indictment, Mr. Dupree’s argument fails the

   first prong of the Strickland test.          Any failure on the part of

   his trial counsel to challenge the Indictment before trial did

   not constitute constitutionally deficient performance.

               Given that Mr. Dupree “fails to demonstrate

   constitutionally deficient ‘performance,’ the first prong of the

   Strickland test, this court need not reach the second

   ‘prejudice’ prong.”      Palacios v. Burge, 589 F.3d 556, 566 (2d

   Cir. 2009).

               B.    Failure to Request a Jury Instruction

               Mr. Dupree also argues that his trial counsel was

   ineffective because they failed to request a jury instruction

   stating that GDC could not violate the Loan Agreement as a

   matter of law.     (Pet. at 19-20.)       In order to prevail on an

   ineffective assistance claim based on a jury instruction that

   was not sought, a petitioner must show “that the requested

   instruction accurately represented the law in every respect and

   that, viewing as a whole the charge actually given, [the

   defendant] was prejudiced.”       United States v. Wilkerson, 361

   F.3d 717, 732 (2d Cir. 2004) (quoting United States v. Abelis,

   146 F.3d 73, 82 (2d Cir.1998)).


                                        24
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 25 of 39 PageID #: 18549



               As this court previously held, even if Mr. Dupree were

   correct that it was legally impossible for the acquisition of

   Image Inc. to violate the Loan Agreement, that would not be a

   defense to bank fraud, so long as Mr. Dupree possessed the

   requisite intent to commit fraud.         (See Oct. 26, 2012 Order at

   73-74 & n.21); see also United States v. Boisvert, 499 F. App’x

   101, 103 (2d Cir. 2012) (“[a] defense of legal impossibility

   would afford [petitioner] no relief because the trial evidence

   makes clear that his plan” was to commit a crime) (summary

   order).    Mr. Dupree faced a fraud-based criminal prosecution,

   not an action for breach of contract; the relevant question for

   the jury was whether Mr. Dupree violated the criminal statutes

   with which he was charged, not whether he violated the terms of

   the Loan Agreement.      (See Oct. 26, 2012 Order at 74 (“The jury,

   however, could infer from the evidence that Mr. Dupree – whether

   correctly or incorrectly – believed that the Image Transaction

   violated the Loan Agreement and that he concealed the Image

   Transaction with the intent to defraud Amalgamated [Bank] and to

   expose it to actual or potential loss.”).)

               A jury instruction regarding the interpretation of the

   Loan Agreement thus had no relevance to the matters the jury was

   to decide.    “It [was] therefore not objectively unreasonable for

   counsel to not have asked for a jury instruction . . . [where]

   such a jury instruction does not accurately reflect the status


                                        25
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 26 of 39 PageID #: 18550



   of the law.”     Chen v. United States, 2016 WL 519617, at *5

   (S.D.N.Y. Feb. 3, 2016).       Accordingly, Mr. Dupree’s trial

   counsel was not deficient in failing to request the instruction

   now sought by Mr. Dupree, nor would such an instruction have

   changed the outcome of the case.          Mr. Dupree’s ineffective

   assistance claim, based on the failure to request a jury

   instruction, thus fails both prongs of the Strickland standard.

               C.    Failure to Object to Witness Testimony

               Mr. Dupree’s next contention regarding his trial

   counsel is that, following the court’s exclusion of expert

   testimony on the interpretation of the Loan Agreement, Mr.

   Dupree was “forced to choose between his constitutional right to

   defend himself . . . and that of his other constitutional right

   not to testify . . . .”       (Pet. at 26.)

               To the extent that Mr. Dupree is arguing that his

   counsel was ineffective for allowing him to testify in his own

   defense, that claim is rejected.          A defendant’s decision to

   testify at a criminal trial is “left for the accused to make,

   informed by the advice of counsel.”          Campos v. United States,

   930 F. Supp. 787, 791 (E.D.N.Y. 1996); see Brown v. Artuz, 124

   F.3d 73, 78 (2d Cir. 1997) (“Although counsel has the right, and

   indeed the professional duty, to advise his client of the

   benefits and pitfalls of a decision to take the stand on his own




                                        26
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 27 of 39 PageID #: 18551



   behalf, . . . the ultimate decision regarding whether to testify

   belongs to the defendant.”).

               Nowhere in his petition or supplemental petition does

   Mr. Dupree allege that he did not make a fully informed decision

   to testify in his own defense.        Mr. Howard’s uncontradicted

   declaration states that he had “numerous conversations with Mr.

   Dupree about his taking the stand and testifying,” and that he

   “made sure that Mr. Dupree understood that the decision to

   testify was his and his alone.”        (Howard Decl. ¶ 10.)      According

   to Mr. Howard, Mr. Dupree “never wavered on his insistence on

   testifying.”     (Id.)

               Mr. Dupree argues that he had no choice but to testify

   following the court’s exclusion of certain of his proffered

   expert testimony, and that defense counsel failed to object to

   the unconstitutional choice with which he was faced.            (Pet. at

   27-28.)    The court, however, did not put Mr. Dupree in a

   position where he was left with no choice but to testify.             The

   court excluded expert testimony regarding the interpretation of

   the Loan Agreement, because that was a factual question for the

   jury to decide.     For the reasons already discussed, the issue

   for which Mr. Dupree sought to introduce expert testimony was

   not relevant to whether Mr. Dupree could be found guilty of

   fraud.    Regardless of any pre-trial rulings made by this court,

   it was Mr. Dupree’s responsibility to make an informed decision


                                        27
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 28 of 39 PageID #: 18552



   to take the stand, after extensive discussions with his counsel.

   Before he did so, the court advised him that he had “an absolute

   constitutional right . . . not to testify,” and that he could

   instead seek to hold “the [G]overnment to its burden of proof

   beyond a reasonable doubt.”       (ECF NO. 789, December 22, 2011

   Trial Transcript, at 3275.)       Mr. Dupree confirmed that he

   understood his rights.       (Id.)

               Moreover, counsel did not render ineffective

   assistance by failing to object to the court’s ruling partially

   excluding his expert’s testimony.          As it does prior to virtually

   every criminal trial, the court made rulings about whether

   certain expert testimony would be admissible or not.            Mr. Dupree

   argues that it was improper for the court to allow the loan

   officer who negotiated the Loan Agreement on behalf of

   Amalgamated Bank to testify about the terms of the Loan

   Agreement, while excluding Mr. Dupree’s proffered expert on the

   terms of the Loan Agreement.         (Pet. at 23-24.)    Mr. Dupree

   appears to conflate the roles of the two witnesses: the loan

   officer testified as a fact witness who negotiated the Loan

   Agreement with Mr. Dupree, whereas Mr. Dupree sought to

   introduce expert testimony regarding the proper legal

   interpretation of the Loan Agreement.         The court allowed fact

   witnesses involved in the negotiations of the Loan Agreement,

   such as the loan officer, to testify about their understanding


                                         28
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 29 of 39 PageID #: 18553



   of the terms of the Loan Agreement.          But the court deemed it

   improper for an expert witness to opine on the proper legal

   interpretation of the Loan Agreement.          See Highland Capital

   Mgmt., L.P. v. Schneider, 379 F. Supp. 2d 461, 468 (S.D.N.Y.

   2005) (“an expert ‘may not give testimony stating ultimate legal

   conclusions based on those facts’”) (quoting United States v.

   Bilzerian, 926 F.2d 1285, 1294 (2d Cir. 1991)).

               The issue raised now is whether Mr. Dupree’s trial

   counsel rendered ineffective assistance by failing to object to

   the court’s foregoing rulings.        Mr. Foley’s counsel did, in

   fact, object to the admissibility of the loan officer’s

   testimony regarding his understanding of the Loan Agreement.

   (See ECF No. 791-2, December 14, 2011 Trial Transcript, at

   1997.)    The court overruled the objection, but instructed the

   jury that “ultimately [the jury] will be called upon to

   determine the meaning of these terms [in the Loan Agreement].”

   (Id. at 2000.)     The court further explained to the jury that the

   loan officer was “being offered to explain what his

   understanding was of the terms.”          (Id.)   Thus, Mr. Dupree’s

   counsel did not render ineffective assistance in failing to

   object, as there were no further objections to make.            After this

   court made its rulings, counsel made their objections, and the

   court overruled those objections but provided a limiting

   instruction.     The court’s rulings with respect to the admissibly


                                        29
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 30 of 39 PageID #: 18554



   of testimony thereafter became an issue for appeal.            Indeed, Mr.

   Dupree raised the issue in his appeal.         (See CA2 Case No. 13-

   2314, ECF No. 125, Brief, at 8-9.)         Mr. Dupree’s trial counsel

   was therefore not deficient on this point, nor would further

   objections have changed the outcome.

               Mr. Dupree relies on the Supreme Court’s decision in

   Simmons v. United States for the proposition that it is

   “intolerable that one constitutional right should have to be

   surrendered in order to assert another.”          390 U.S. 377, 394

   (1968).    In Simmons, one of the defendants testified at a pre-

   trial hearing regarding a motion to suppress, and the Government

   subsequently introduced that testimony against the defendant at

   trial.    Id. at 389.    The Supreme Court held that the use of such

   testimony would ultimately force defendants to choose between

   asserting their Fourth Amendment right to challenge evidence

   obtained through an unconstitutional search, and their Fifth

   Amendment right against self-incrimination.          Id. at 393-94.

               Such a choice was not present here.        Mr. Dupree

   asserts that the choice was between his Fifth Amendment right

   not to testify, and his constitutional right to defend himself.

   (Pet. at 26-27.)      But Mr. Dupree’s defense went beyond just his

   own testimony.     Accordingly, Mr. Dupree’s ineffective assistance

   of counsel claim regarding his decision to testify on his own

   behalf likewise fails.


                                        30
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 31 of 39 PageID #: 18555



               D.     Failure to Request a Franks Hearing

               Mr. Dupree also contends that his trial counsel

   rendered ineffective assistance based on another supposed

   “falsehood” underlying the criminal charges against him, related

   to affidavits filed by an FBI agent.         (Pet. at 18-19.)     Mr.

   Dupree argues that his trial counsel should have requested a

   Franks hearing to address the falsehoods in one or both of these

   affidavits.      (Id.)

               The Supreme Court has held that a defendant is

   entitled to an evidentiary hearing (a “Franks hearing”) if he

   can make a substantial preliminary showing that (i) a search

   warrant affidavit contains a false statement, (ii) the false

   statement was included intentionally or recklessly, and (iii)

   the false statement was integral to the probable cause finding.

   See Franks v. Delaware, 438 U.S. 154, 155-56 (1978).            It is not

   clear whether Franks is applicable to false statements in an

   arrest warrant affidavit, see United States v. Awadallah, 349

   F.3d 42, 65 (2d Cir. 2003) (“Franks doctrine arose in the

   context of a search warrant, and neither the Supreme Court nor

   this Court has extended it to arrest warrants”), but the court

   will assume that it is for the sake of addressing Mr. Dupree’s

   argument.

               The initial arrest warrant issued for Mr. Dupree was

   supported by a sworn affidavit filed by Federal Bureau of


                                        31
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 32 of 39 PageID #: 18556



   Investigation Special Agent Gavin P. Shea (“Special Agent

   Shea”), who was one of the primary agents working on the

   criminal investigation of Mr. Dupree.         (ECF No. 1, Sealed

   Complaint and Affidavit.)       On the same date Special Agent Shea

   filed an affidavit in support of an arrest warrant, he also

   filed an affidavit in support of a warrant to search the offices

   of GDC.    (ECF NO. 89-4, Affidavit.)

               Mr. Dupree argues that “Special Agent Shea’s affidavit

   contain[ed] material misrepresentations and falsehoods which

   served as a prerequisite for a Franks hearing . . . .”            (Pet. at

   18.)   Mr. Dupree’s petition does not clarify whether he is

   referring to the affidavit in support of the arrest warrant, or

   the affidavit in support of the search warrant.           Nor does he

   specify any particular “misrepresentations” or “falsehoods” in

   either affidavit.      Mr. Dupree’s conclusory argument is that the

   supposed misrepresentations in one or both of the affidavits

   made their way into the Indictment, and “the Indictment made it

   even more apparent that the falsehoods and misrepresentations

   were deliberate.”      (Id.)

               “There is, of course, a presumption of validity with

   respect to [an] affidavit supporting [a] warrant.”           Franks, 438

   U.S. at 171.     Mr. Dupree has offered no basis on which his trial

   counsel could have requested a Franks hearing.           He has not

   pointed to any specific statement in either of Special Agent


                                        32
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 33 of 39 PageID #: 18557



   Shea’s affidavits that was false, much less shown that a false

   statement was included intentionally or recklessly, or that it

   was integral to the probable cause finding.          “Given the absence

   of substantial support for Petitioner’s allegation that [Special

   Agent Shea] made false statements in his warrant application, it

   cannot be said that counsel acted improperly when [they] failed

   to request a hearing attacking the validity of the . . .

   warrant[s].”     Armstrong v. Duncan, 2003 WL 22339490, at *7

   (S.D.N.Y. Oct. 14, 2003).

               Moreover, the record reflects that Mr. Dupree’s trial

   counsel acted reasonably with respect to the warrants.            Counsel

   for Mr. Dupree and Mr. Watts jointly brought a motion to

   suppress evidence seized pursuant to the search warrant issued

   following Special Agent Shea’s affidavit in July 2010.            (See ECF

   No. 91, Joint Motion to Suppress.)         Mr. Dupree’s own petition

   reveals that he asked counsel about the possibility of

   requesting a Franks hearing, but Ms. Sinfelt relayed that “a

   Franks hearing is only warranted where [he could] show that

   [Special Agent] Shea . . . knew the truth and lied about it.”

   (Pet. at 18.)     This reflects counsel’s correct interpretation of

   the Franks standard, and establishes that counsel at least

   considered the possibility of requesting a hearing, but

   ultimately decided that it would not be worthwhile to do so.

   This was not ineffective assistance of counsel, but rather, a


                                        33
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 34 of 39 PageID #: 18558



   proper conclusion based on the facts and the law.           “The failure

   to make demonstrably futile arguments cannot constitute

   constitutionally ineffective assistance of counsel.”            United

   States v. Reeves, 2005 WL 3288012, at *8 (S.D.N.Y. Dec. 2,

   2005).

               Accordingly, Mr. Dupree has not asserted any viable

   grounds on which is trial counsel rendered ineffective

   assistance.     His claims are therefore denied.

         IV. Effectiveness of Mr. Dupree’s Appellate Counsel

               In addition to the claims regarding his trial counsel,

   Mr. Dupree alleges ineffective assistance of his appointed

   appellate counsel, Mr. Mintz.        Mr. Dupree alleges that Mr. Mintz

   was “overwhelmed by the scope and complexity of the case,” and

   took too long to file an appellate brief on behalf of Mr.

   Dupree.    (Supp. Pet. at 4-5.)      According to Mr. Dupree, because

   Mr. Mintz failed to timely prepare an appellate brief and was

   dismissed from the case, Mr. Dupree was disadvantaged when the

   Second Circuit ordered him to file his pro se brief on a

   condensed schedule.      (Id. at 8.)

               The record does not demonstrate that Mr. Mintz’s

   performance as appellate counsel was deficient under Strickland.

   Mr. Dupree’s primary complaint is that Mr. Mintz did not move

   quickly enough in filing an appellate brief on behalf of Mr.

   Dupree.    Mr. Dupree contends that Mr. Mintz “filed twelve


                                        34
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 35 of 39 PageID #: 18559



   motions in an effort to obtain what was a de facto continuance,”

   but “never submitted the appeal.”         (Id. at 7.)    Mr. Dupree’s

   assertions, however, find no support in the record.

               First, it appears that the delay in the filing of Mr.

   Dupree’s appellate brief was primarily caused by various

   administrative delays that prevented Mr. Mintz from obtaining

   all of the transcripts from the trial court proceedings.            Second

   Circuit Local Rule 31.2(a)(1)(A) requires that an “appellant

   must notify the clerk in writing of the deadline it requests for

   appellant’s brief” “[w]ithin 14 days after the later of the

   appellant’s receipt of the last transcript, or the appellant’s

   filing of the certificate that no transcript will be ordered

   . . . .”    As Mr. Mintz recounts in his declaration, he was

   unable to promptly request a due date for Mr. Dupree’s brief

   because it took an unusual amount of time to obtain all of the

   transcripts from the district court proceedings.           (See Mintz

   Decl. ¶ ¶ 14-16.)     At the time Mr. Dupree decided to relieve Mr.

   Mintz in September 2014, Mr. Mintz had still not received all of

   the necessary transcripts.       (Id. ¶ 16.)    There is no indication

   in the record that the delays in obtaining the transcripts were

   due to any deficient performance on the part of Mr. Mintz.

   Indeed, it arguably could have been ineffective assistance of

   counsel for Mr. Mintz to have filed an appellate brief without

   having reviewed the entire record from the court below.


                                        35
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 36 of 39 PageID #: 18560



               Mr. Dupree complains that Mr. Mintz “filed twelve

   motions in an effort to obtain what was a de facto continuance”

   (Supp. Pet. at 7), but these filings were routine letters from

   Mr. Mintz to the Second Circuit clerk, updating the Second

   Circuit on the status with respect to obtaining the transcripts

   (see, e.g., CA2 Case No. 13-2314, ECF Nos. 29, 31, 32, and 34).

   Thus, Mr. Mintz acted properly to keep the court up to date.

   Though the delay may have been frustrating to Mr. Dupree, Mr.

   Mintz states that he also kept Mr. Dupree updated throughout the

   process.    (Mintz Decl. ¶ 10.)

               Second, although Mr. Dupree wanted his appeal to move

   quickly, this court recognizes that the trial court record was

   complex.    More than 25 witnesses testified at Mr. Dupree’s

   three-week trial, and the transcript of the trial is nearly

   5,000 pages long.      (See id. ¶ 2.)     In addition to the extensive

   trial record, there was significant pre-trial and post-trial

   motion practice.      Even if Mr. Mintz had access to the full trial

   court record immediately, effective assistance requires counsel

   to take the necessary time to review the underlying record.

   There is no evidence that Mr. Mintz was, as Mr. Dupree claims,

   “overwhelmed.”     Rather, Mr. Mintz’s affidavit reflects that he

   wanted to ensure that he understood the full record so that he

   could most effectively represent Mr. Dupree.          (E.g., id. ¶ 10

   (“I also explained [to Mr. Dupree] that appeals such as his took


                                        36
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 37 of 39 PageID #: 18561



   a lot of time (particularly when a sufficiency argument was

   involved) because not raising a viable claim would lead to a

   waiver.”).)     The court thus finds that Mr. Mintz’s performance

   was not deficient.

               Even if the delay in filing Mr. Dupree’s appellate

   brief had been caused by appellate counsel’s deficient

   performance, which it was not, there was no prejudice to Mr.

   Dupree.    A review of the Second Circuit docket shows that Mr.

   Mintz never missed a court-ordered deadline.          Mr. Dupree claims

   that he was prejudiced when the Second Circuit, on October 29,

   2014, ordered him to file his brief by December 8, 2014.            (Supp.

   Pet. at 8; see CA2 Case No. 13-2314, ECF No. 122, Scheduling

   Order.)    But the Second Circuit’s order was a result of Mr.

   Dupree’s failure to comply with the court’s rules.           In the

   Second Circuit’s September 26, 2014 order relieving Mr. Mintz

   and allowing Mr. Dupree to proceed pro se, the court “directed”

   Mr. Dupree “to review Local Rule 31.2 regarding procedures for

   setting the filing dates for the submission of briefs.”            (Id.,

   ECF No. 112, Motion Order.)       Mr. Dupree failed to file a request

   for a due date, and so the court assigned one, a circumstance

   not attributable to the actions or inactions of Mr. Mintz.             Mr.

   Dupree made the decision to relieve Mr. Mintz (even though he

   had not missed any deadlines in the case), and then failed to

   follow the court’s scheduling rules.         Any prejudice caused by


                                        37
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 38 of 39 PageID #: 18562



   the court-ordered due date for Mr. Dupree’s appellate brief was

   a consequence of Mr. Dupree’s own actions.

               Accordingly, Mr. Dupree has not shown that his

   appellate counsel rendered ineffective assistance.           Even if he

   had made such a showing, Mr. Dupree has not shown that he was

   prejudiced as a result.




                                        38
Case 1:10-cr-00627-KAM-VVP Document 855 Filed 07/13/20 Page 39 of 39 PageID #: 18563



                                    Conclusion

               For the reasons stated above, Mr. Dupree’s Section

   2255 petitions are respectfully DENIED.         Because Mr. Dupree has

   not made a substantial showing of the denial of a constitutional

   right, a certificate of appealability shall not issue.            28

   U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 327

   (2003) (discussing certificate of appealability standard); Rules

   Governing Section 2254 and 2255 Cases, Rule 11 (“The district

   court must issue or deny a certificate of appealability when it

   enters a final order adverse to the applicant.”).

               The Clerk of Court is respectfully directed to enter

   judgment in favor of Respondent in case number 17-cv-2356, to

   close that case, to serve Mr. Dupree with a copy of this

   Memorandum and Order and the judgment, and to note service on

   the docket.

   SO ORDERED.

   Dated:      Brooklyn, New York
               July 13, 2020


                                                /s/
                                       Hon. Kiyo A. Matsumoto
                                       United States District Judge




                                        39
